     Case 2:20-cv-01436-APG-DJA Document 3 Filed 08/06/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     MELVIN L. DILLON,                                     Case No. 2:20-cv-01436-APG-DJA
4                                            Plaintiff                     ORDER
5                v.
6     CORE CIVIC, et al.,
7                                        Defendants
8
9    I.      DISCUSSION

10           On August 3, 2020, Plaintiff Melvin L. Dillon, an inmate in the custody of the

11   Nevada Southern Detention Center (“NSDC”), submitted a civil rights complaint under 42

12   U.S.C. § 1983 and filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1).

13   Plaintiff’s application to proceed in forma pauperis is incomplete.          Plaintiff has not

14   submitted an application to proceed in forma pauperis on this Court's approved form, a

15   fully completed financial certificate, or an inmate account statement for the previous six-

16   month period. If Plaintiff has not been at the NSDC facility a full six-month period, Plaintiff

17   must still submit an inmate account statement for the dates he has been present at the

18   facility.

19           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

20   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

21   action without prepaying the full $400 filing fee. Plaintiff may not evade this requirement

22   merely by signing a complaint filed with someone else. Each Plaintiff must either pay the

23   filing fee or file a complete application to proceed in forma pauperis.

24           To apply for in forma pauperis status, the inmate must submit all three of the

25   following documents to the Court:

26           (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

27           Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

28           page 3),
     Case 2:20-cv-01436-APG-DJA Document 3 Filed 08/06/20 Page 2 of 3



1            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
2            official (i.e. page 4 of this Court’s approved form), and
3            (3) a copy of the inmate’s prison or jail trust fund account statement for the
4    previous six-month period. If Plaintiff has not been at the facility a full six-month period,
5    Plaintiff must still submit an inmate account statement for the dates he has been present
6    at the facility.
7            Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis
8    (ECF No. 1) without prejudice because the application is incomplete. The Court will grant
9    Plaintiff a one-time extension to file a fully complete application to proceed in forma
10   pauperis containing all three of the required documents. Plaintiff will file a fully complete
11   application to proceed in forma pauperis on or before October 5, 2020. Absent unusual
12   circumstances, the Court will not grant any further extensions of time. If Plaintiff does not
13   file a fully complete application to proceed in forma pauperis with all three required
14   documents on or before October 5, 2020, the Court will dismiss his case without prejudice
15   for Plaintiff to file a complaint in a new case with the Court when Plaintiff either files all
16   three of the documents needed to file a fully complete application to proceed in forma
17   pauperis or pays the full $400 filing fee.
18           A dismissal without prejudice means Plaintiff does not give up the right to refile the
19   case with the Court, under a new case number, when Plaintiff files all three documents
20   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
21   may choose not to file an application to proceed in forma pauperis and instead pay the
22   full filing fee of $400 on or before October 5, 2020 to proceed with this case.
23   II.     CONCLUSION
24           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
25   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
26   application to proceed in forma pauperis with all three documents.
27           IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
28   approved form application to proceed in forma pauperis by an inmate, as well as the



                                                  -2-
     Case 2:20-cv-01436-APG-DJA Document 3 Filed 08/06/20 Page 3 of 3



1    document entitled information and instructions for filing an in forma pauperis application.
2           IT IS FURTHER ORDERED that on or before October 5, 2020, Plaintiff will either
3    pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
4    administrative fee) or file with the Court:
5           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
6           Court’s approved form (i.e. pages 1 through 3 of the form with Melvin L. Dillon's
7           two signatures on page 3),
8           (2) a Financial Certificate properly signed by both Melvin L. Dillon and a prison
9           or jail official (i.e. page 4 of this Court’s approved form), and
10          (3) a copy of Melvin L. Dillon's prison or jail trust fund account statement for
11   the previous six-month period. If Plaintiff has not been at the facility a full six-month
12   period, Plaintiff must still submit an inmate account statement for the dates he has been
13   present at the facility.
14          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
15   application to proceed in forma pauperis of his own with all three documents or pay the
16   full $400 filing fee for a civil action on or before October 5, 2020, the Court will dismiss
17   his action without prejudice for Plaintiff to refile a case with the Court, under a new case
18   number, when Plaintiff files all three documents needed to file a complete application to
19   proceed in forma pauperis or pays the the full $400 filing fee.
20          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
21   (ECF No.1-1) but will not file it at this time.
22          DATED: August 6, 2020
23
24                                                 UNITED STATES MAGISTRATE JUDGE
25
26
27
28



                                                   -3-
